                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Ronald F. Harsh, Sr., et al.,                                    Case No. 3:18-cv-2239

                         Plaintiffs

        v.                                                       MEMORANDUM OPINION


Kalida Manufacturing, Inc., et al.,

                         Defendants

        Plaintiffs moved for conditional class certification of this FLSA action. (Doc. No. 32). In

response, Defendants moved for a stay on briefing of Plaintiff’s motion, arguing they should be

permitted to conduct limited discovery prior to responding to the motion. (Doc. No. 34). Plaintiffs

filed a memorandum in opposition to the stay. (Doc. No. 35).

        Under the FLSA, a plaintiff may pursue a lawsuit known as a collective action on behalf of

the plaintiff and “similarly situated” individuals to attempt to recover unpaid wages or overtime

compensation. 28 U.S.C. § 216(b). There are two stages to a court’s certification of a collective

action: (1) conditional certification, where the plaintiff must demonstrate there are similarly situated

employees affected by the defendant’s policy of conduct, and (2) decertification, where a defendant

may seek to de-certify a class because the plaintiffs’ claims are individualized rather than collective.

See, e.g., White v. Baptist Mem'l Health Care Corp., 699 F.3d 869, 877 (6th Cir. 2012); Comer v. Wal-Mart

Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006).

        Initial certification of a collective action requires a named plaintiff to make a “modest factual

showing,” Comer, 454 F.3d at 546, that the plaintiff and other potential plaintiffs “‘suffer from a

single, FLSA-violating policy,’ or whose ‘claims [are] unified by common theories of defendants’

statutory violations, even if the proofs of these theories are inevitably individualized and distinct.’”
Monroe v. FTS USA, LLC, 860 F.3d 389, 398 (6th Cir. 2017) (quoting O’Brien v. Ed Donnelly Enter.,

Inc., 575 F.3d 567, 585 (6th Cir. 2009)). The court’s inquiry at the conditional certification stage does

not “consider the merits of the plaintiff’s claims, resolve factual disputes, make credibility

determinations, or decide substantive issues.” Swigart v. Fifth Third Bank, 276 F.R.D. 210, 214 (S.D.

Ohio 2011).

        Here, Defendants urge me to stay briefing on Plaintiffs’ motion for conditional class

certification and “open discovery.” Defendants cite three cases in support of the argument that

discovery may be permitted prior to conditional class certification. The first, from the Eleventh

Circuit, discusses discovery conducted prior to conditional class certification pursuant to a mutual

agreement of the parties. See Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1242 (11th Cir. 2008).

Because no such agreement exists here, this case has no bearing to matter at hand.

        In the other two cases cited by Defendants, the defendants sought information about the

named plaintiffs in order to meaningfully respond to an anticipated motion for conditional class

certification. See Robinson v. Ryla Teleservs, Inc., No. CA 11-131-KD-C, 2011 WL 6667338, at *1 (S.D.

Ala. Dec. 21, 2011); Carver v. Velocity Express Corp., No. 1:07cv407, 2008 WL 1766629, at *1

(W.D.N.C. Apr. 14, 2008). Unlike these cases, Defendants here do not seek information regarding

whether the named Plaintiffs are “similarly situated” for purposes of conditional class certification.

Instead, Defendants request discovery related to the underlying merits of Plaintiffs’ claim and

substantive issues of the case.

        Because the discovery sought is irrelevant to the issue of conditional class certification,

Defendants motion to stay briefing on Plaintiffs’ motion and to open discovery is denied. Should

Defendants wish to file a memorandum in opposition to Plaintiffs’ motion, they shall do so by May

6, 2019. Any reply by Plaintiffs shall be filed by May 13, 2019.

        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge
                                                    2
